DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant election of species I of group A, FIG. 2 and species I of group B, FIG. 16. Applicant asserts that Claims 1-6, 9-13 and 20 are reading on the elected invention. However, examiner believes that Claims 12 and 13 read on the non-elected invention of FIG. 6A, since the dopant diffusion-preventing element is clustered at points on the interface between the first source/drain material layer and the second source/drain material layer, and the dopant diffusion-preventing element are clustered are distributed in the first dopant diffusion barrier layer in a non-contiguous manner, accordingly Claims 12 and 13 should be withdrawn as reading on a non-elected subject matter. Accordingly, Claims 7, 8 and 12-14 are withdrawn from consideration. 
Claims 1-6, 9-11, 15-18 and 20 are examined on the merit.

Claim 15 is allowable. The restriction requirement among species I-III , as set forth in the Office action mailed on 10/08/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claim 19 is withdrawn.  Claim 19, directed to the non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
Claims 7, 8 and 12-14, directed to the non-elected species are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

s 1-3, 5 and 10  is/are rejected under 35 U.S.C. 103 as being un-patentable over Wu et al. (US 2013/0056795), (hereinafter, Wu) in view of Zhang et al. (US 2009/0026552), (hereinafter, Zhang).

RE Claim 1, Wu discloses in FIGS. 3-10 a semiconductor device comprising:
a fin-type active region 150 extending on a substrate 110  in a first direction that is parallel to an upper surface of the substrate 110, referring to FIGS. 7B and 7C; and
a source/drain region in a recess region 290/291/300/301 extending into the fin-type active region 150, wherein the source/drain region comprises: 
a first source/drain material layer 290/291;
a second source/drain material layer on the first source/drain material layer 300/301.
Wu does not disclose a first dopant diffusion barrier layer on an interface between the first source/drain material layer and the second source/drain material layer.
However, in the same field of endeavor, Zhang discloses a semiconductor device wherein a source/drain region is formed in a recess of the substrate 12, referring to FIG. 3, wherein the source/drain region comprising a first and second source regions 36/44 - 38/46, referring to FIG. 6; wherein a first dopant diffusion barrier layer 30/32 on an interface between the first source/drain material layer 36/44 and the second source/drain material layer 38/46. 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to have the diffusion barrier layer of Zhang formed between the first and second Wu in order to control dopant diffusion between the first and second source/drain regions, and hence the electrical characteristics in both regions.
RE Claim 2, Wu discloses a semiconductor device, further comprising:
a gate structure 180 extending on the fin-type active region 150 in a second direction that is parallel to the upper surface of the substrate 110, referring to FIGS. 9A and 9C,
wherein the source/drain region 290/291/300/301 is in the recess region extending into the fin-type active region at a side of the gate structure 180.
Wu does not disclose wherein the first dopant diffusion barrier layer extends along an interface between the first source/drain material layer and the second source/drain material layer.
However, in the same field of endeavor, Zhang discloses a semiconductor device wherein a source/drain region is formed in a recess of the substrate 12, referring to FIG. 3, wherein the source/drain region comprising a first and second source regions 36/44 - 38/46, referring to FIG. 6; wherein a first dopant diffusion barrier layer 30/32 on an interface between the first source/drain material layer 36/44 and the second source/drain material layer 38/46. 
RE Claim 3, Wu does not disclose a semiconductor device, wherein the first dopant diffusion barrier layer comprises a dopant diffusion-preventing element, the dopant diffusion-preventing element comprising carbon (C), boron (B), germanium (Ge), indium (In), gallium (Ga), antimony (Sb), phosphorous (P), or arsenic (As).
However, in the same field of endeavor, Zhang discloses a semiconductor device, wherein the dopant diffusion-preventing element/layer 30/32 comprising carbon.

RE Claim 5, Wu discloses a semiconductor device, wherein the semiconductor device is a PMOS device [0021], wherein the first source/drain material layer and the second source/drain material layer comprise SiGe [0022, 0036, 0037 and 0041]. Examiner notes that layers 290/291/300/301 are made of the same material as the capping layer 151, which is made of SiGe [0022], wherein the regions 290/291 is undoped, while the regions 300/301 is heavily doped.
RE Claim 10, Wu discloses a semiconductor device, wherein the semiconductor device is an NMOS device [0037], as one of the Wu device’s embodiment [0037].
Therefore, it would have been obvious to use the NMOS configuration as one well-known alternatives to the PMOS configuration in order to use different switching mode.  
Furthermore, Wu does not disclose the first source/drain material layer and the second source/drain material layer comprise SiP.
However, examiner takes an Official Notice that using SiP as source/drain is well-known in the art.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to use the well-known SiP as the first source/drain material layer and the second source/drain material layer in order to achieve the specific band-gap structure, which is a characteristic of SiP material and control source/drain electrical chararistics. 
Allowable Subject Matter
Claims 15-20 are allowed
Claims 4, 6, 9 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the instant case, Liao et al. (US 2019/0006465) disclose in FIG. 20B semiconductor device comprising:
a first fin-type active region 100A “NMOS” and a second fin-type active region 100B “PMOS” extending on a substrate in a first direction that is parallel to an upper surface of the substrate 50, referring to FIG. 20B; and
a source/drain region 82 in a recess region extending into the first fin-type active region 100A and second source/drain region 84 in the second fin-type active region 100B.
Liao et al. does not discloses the source/drain region extending between the first fin-type active region and the second fin-type active region; or wherein the source/drain region comprises at least one dopant diffusion barrier layer extending from the first fin-type active region to the second fin-type active region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898